DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 19, and 22-33 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-18, and 20-21 are cancelled.  Claims 19, and 22-25 are amended.

Response to Amendment
	The amendments filed on 1 Aug. 2022 have been entered.

Response to Arguments
	In view of Applicants amendments, the rejection of claims 19 and 22-24 under 35 USC 102(a)(1) as being anticipated by Sagnou et al. (J. Med. Chem.; published 2019) is withdrawn.
	In view of Applicants amendments, the rejection of claims 20 and 21 under 35 USC 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter is withdrawn.
	In view of Applicants amendments, the rejection of claims 19, and 21-24 under 35 USC 103 as being unpatentable over Toro et al. (Inorg. Chem. Commun.; published 2013), in view of Bernard et al. (Inorg. Chem.; published 2003) and Toro et al. (Bioorg. Med. Chem. Lett.; published 2008) is withdrawn.
	In view of Applicants amendments, the rejection of claims 19-20, and 22-24 under 35 USC 103 as being unpatentable over Toro et al. (Inorg. Chem. Commun.; published 2013), in view of Bernard et al. (Inorg. Chem.; published 2003), in further view of Can et al. (Chem. Biodiv.; published 2012) is withdrawn.

Specification
	The amendments to the specification filed on 1 Aug. 2022 have been entered.

Claim Objections
Claims 19 and 25 are objected to because of the following informalities: “when X =” should be “when X is”.  Appropriate correction is required.

Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 19, and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toro et al. (Inorg. Chem. Commun.; published 2013), in view of Bernard et al. (Inorg. Chem.; published 2003) for the reasons cited in the Office action filed on 2 May 2022.

Claim(s) 19 and 22-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toro et al. (Inorg. Chem. Commun.; published 2013), in view of Bernard et al. (Inorg. Chem.; published 2003), in further view of Worachartcheewan et al. (Chemical Pap.; published 2013) for the reasons cited in the Office action filed on 2 May 2022.

Claim(s) 19 and 22-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiritis et al. (ACS Med. Chem. Lett.; published 18 Sep. 2017), in view of Toro et al. (Inorg. Chem. Commun.; published 2013) and Bernard et al. (Inorg. Chem.; published 2003) for the reasons cited in the Office action filed on 2 May 2022.

Applicants Arguments
	Applicants assert that Toro does not refer to the following key aspects: BBB crossing, activity in the brain, and CNS applications.  Toro does not disclose a compound wherein M = 99mTc or make reference to radioactivity.  BBB crossing is not an apparent matter.  Applicants assert that nowhere else does Warachartcheewan mention the crossing of BBB or any brain application applied.  The application of Re analogues became reality only through the existence and study of the 99mTc analogues.  BBB crossing is not easily assessed in the absence of a radiolabeled agent.  The work of Toro discloses the cyrhetrenyl benzimides (M=Re) for antimalarials only.  One of ordinary skill would not contemplate going from the Re for antimalarial activity to 99mTc for CNS applications.  The results achieved by the invention were both exceptional and unexpected.  The compounds of the invention achieved the highest ever recorded crossing of the BBB in the field of 99mTc radiopharmaceuticals designed as AD agents, while maintaining amyloid plaque affinity.  The 7.94 % ID/g at 2 min achieved by the 99mTc cyclopentadienyl tricarbonyl complexes of the present invention registers a dramatic unexpected increase in BBB crossing efficiency.  It was also unexpected that the novel 99mTc complexes a spectrum of properties that make them candidates not only for diagnostic (99mTc) but also for therapeutic (Re) applications in AD.  With regard to the structure on pg. 19 of the response, Applicants notes the following: all structures follow the pendant approach, in all structures 2-arylbenzathiazole was linked through an ester or amide, in all structures the Cp is attached to the carbonyl group, and all structures had low BBB penetration.  The unexpectedly high penetration potential of the complexes presently claimed serves as objective evidence of non-obviousness.  The prior art of record would not have led one of ordinary skill in the art to consider directly replacing a phenyl group of the 2-phenylbenzothiazole with 99mTC cyclopentadienyl tricarbonyl as achieved by the inventors herein.  It was unexpected that the novel chemical structure obtained would achieve such dramatic and unexpected results for not only penetrating the BBB but also demonstrating highly effective bioactivity.

Applicant's arguments filed 1 Aug. 2022 have been fully considered but they are not persuasive.  Toro discloses organometallic benzimidazoles and Toro discloses compound 1-Re-H 
    PNG
    media_image1.png
    153
    377
    media_image1.png
    Greyscale
.  Unexpected results require a comparison with the closest prior art and the closest prior art compound is Toro’s 1-Re-H.  An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with closest prior art to be effective to rebut a case of obviousness.  See In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).  The instant specification does not contain a comparison with Toro’s 1-Re-H.  The instant specification contains an estimation of BBB permeability for 99mTc-2-99mTc-4.  The results show that 99mTc-2, 99mTc-3, and 99mTc-4 demonstrated noticeable outstanding percentage of radioactivity in the brain.  However, 99mTc-3 is a 99mTc congener of Toro’s 1-Re-H.  Bernard teaches Re and 99mTc are exchangeable.  Consequently, it can be inferred from the specification that Toro’s 1-Re-H would also exhibit a noticeable outstanding percentage of radioactivity the brain.  Unexpected results must be commensurate in scope with the claims.  See In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  The formulas in instant claims 1 and 25 encompass potentially hundreds of compounds. The instant specification contains an estimation of BBB permeability for three compounds.  It is well known that substituent modification of a compound can substantially alter its BBB permeability and binding affinity.  The results in the instant specification do not suggest that every compound encompassed by claims 19 and 25 would exhibit a noticeable outstanding percentage of radioactivity the brain and/or retain amyloid binding affinity.
Toro teaches that compound 1-Re-H exhibited antimalarial activity and so 1-Re-H represents a suitable starting point for the development of diagnostic for imaging malaria.  Bernard teaches that Re and 99mTc are exchangeable.  99mTc is advantageously the most widely used isotope in diagnostic nuclear medicine.  Instant claim 19 is directed to compounds and does require diagnosing a CNS disease.  There is nothing in Toro teaching or suggesting that 1-Re-H does not cross the BBB.  Worachartcheewan teaches cerebral malaria, a CNS disease. Bernard teaches Re and 99mTc half sandwich complexes of CNS receptor ligands.  Bernard teaches that this route represents a general synthetic method for the production of radiopharmaceutically relevant technetium and also rhenium complexes suitable for application in CNS receptor imaging.  A person of ordinary skill in the art would have been motivated to further modify by further administering the obvious 1-99mTc-H to a subject suspected of having cerebral malaria because it would have been expected to SPECT diagnoses and/or treatment of cerebral malaria.  There would have been a reasonable expectation of success because Bernard teaches and suggest that Re and 99mTc half-sandwich complexes are suitable CNS receptor imaging.  
Kiritis discloses compound 99mTc-1 and according to Kiritis the [Cp99mTc(CO)3] labeling moiety has attractive properties for brain targeting radiopharmaceuticals, such as small size, low molecular weight, lipophilicity, stability, easy coupling to bioactive molecules and minimal steric interference with biological activity. Toro teaches and motivates incorporating the CpM(CO)3 moiety directly into the benzazole scaffold.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the 2-(4’aminophenyl)benzothiazole in Kiritis by substituting the 4-aminophenyl with CpM(CO)3 as taught by Toro and Bernard and optionally administer that compound to a subject to diagnose AD because it have been expected to advantageously enable joining the CpM(CO)3 to the amyloid binding benzothiazole to provide a low cost and broadly accessible diagnostic tool for AD.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618